In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-1508V
                                       UNPUBLISHED


    ANNETTE THOMPSON,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: February 17, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Michael Johnson Dunn Brown, U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT 1

      On November 2, 2020, Annette Thompson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from the administration of an influenza (flu) vaccination
on September 27, 2019. Petition at 1. Petitioner further alleges that the vaccination was
administered within the United States, she suffered the residual effects of her injury for
more than six months, and no lawsuits have been filed or settlements or awards accepted
by anyone, including the petitioner, due to Petitioner’s vaccine-related injury. Petition at
15. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On January 28, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that “[P]etitioner had no history of pain,
inflammation or dysfunction in her left shoulder; her pain and reduced range of motion
occurred within 48 hours of receipt of an intramuscular vaccination; her symptoms were
limited to the shoulder in which the vaccine was administered; and no other condition or
abnormality was identified to explain her symptoms.” Id. at 5-6 (footnote omitted).
Respondent concluded that Petitioner has satisfied all legal prerequisites for
compensation under the Act. Id. at 6. Respondent further agrees that the scope of
damages to be awarded is limited to petitioner’s SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2